Exhibit 10.28

AUTHENTEC, INC.

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE

AUTHENTEC, INC. 2007 STOCK INCENTIVE PLAN

1. Terminology. Unless otherwise provided in this Agreement, capitalized terms
used herein are defined in the Glossary at the end of this Agreement.

2. Vesting. All of the RSUs are nonvested and forfeitable as of the Grant Date.
So long as your Service is continuous from the Grant Date through the applicable
date upon which vesting is scheduled to occur, the RSUs will become vested and
nonforfeitable in accordance with the vesting schedule set forth in the Notice.
None of the RSUs will become vested and nonforfeitable after your Service
ceases.

3. Termination of Employment or Service. Unless otherwise provided on the
Notice, if your Service with the Company ceases for any reason, all RSUs that
are not then vested and nonforfeitable will be immediately forfeited to the
Company upon such cessation without payment of any consideration therefor.

4. Restrictions on Transfer. Neither this Agreement nor any of the RSUs may be
assigned, transferred, pledged, used as collateral, hypothecated or disposed of
in any way, whether by operation of law or otherwise and the RSUs shall not be
subject to execution, attachment or similar process. All rights with respect to
this Agreement and the RSUs shall be exercisable during your lifetime only by
you or your guardian or legal representative.

5. Settlement of RSUs. Your RSUs will be settled automatically, via the issuance
of Common Stock as described herein, on the date that they become vested and
nonforfeitable or as soon as practicable thereafter but in all events no later
than 2 1/2 months after the end of the calendar year in which the RSUs become
vested and nonforfeitable. You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the RSUs. The Company will issue to you, in settlement of your
RSUs and subject to the provisions of Section 6 below, the number of whole
shares of Common Stock that equals the number of whole RSUs that become vested
(less any shares of Common Stock withheld to satisfy applicable tax withholding
requirements), and the vested RSUs will cease to be outstanding upon your
receipt of such settlement payment. Upon issuance of such shares, the Company
will deliver, subject to the provisions of Section 6 below, such shares on your
behalf electronically to the Company’s designated stock plan administrator or
such other broker as the Company may choose at its sole discretion, within
reason. No fractional shares will be issued in settlement of RSUs. Vested
fractional RSUs will not be settled in cash.

6. Tax Withholding. To satisfy any federal, state, local or foreign taxes
required by law to be withheld because of the vesting or settlement of your
RSUs, you hereby acknowledge and agree that shares otherwise deliverable to you
in settlement of your RSUs may be withheld, redeemed and/or sold for you on your
behalf in an amount necessary to satisfy such tax withholding obligation. The
Company will not issue any share of Common Stock or deliver any Common Stock
certificate under this Agreement or otherwise release for transfer any such
share until the applicable withholding is satisfied.

7. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of outstanding RSUs shall, without further action of the Administrator,
be adjusted to reflect such event; provided, however, that any fractional RSUs
resulting from any such adjustment shall be eliminated. Adjustments under this
paragraph will be made by the Administrator, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.



--------------------------------------------------------------------------------

(b) Change in Control. In the event of any transaction resulting in a Change in
Control of the Company, outstanding RSUs will terminate upon the effective time
of such Change in Control unless provision is made in connection with the
transaction for the continuation or assumption of the RSUs by, or for the
substitution of the equivalent awards of, the surviving or successor entity or a
parent thereof. In the event of such termination, the outstanding RSUs that will
terminate upon the effective time of the Change in Control will become fully
vested immediately before the effective time of the Change in Control.

8. Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any
nonvested and forfeitable RSUs or any other adverse effect on your interests
under the Plan.

9. Non-Competition.

(a) During your employment with the Company and for twelve (12) months after
termination thereof, whether with or without cause, you agree that you will not
directly or indirectly (i) as an individual proprietor, partner, stockholder,
officer, employee, director, joint venturer, investor, lender, or in any other
capacity whatsoever (other than as the holder of not more than five percent
(5%) of the total outstanding stock of a publicly-held company), engage in any
business activity that directly competes with the kind or type of products or
services developed or being developed, produced, marketed, distributed, planned,
furnished or sold by the Company; (ii) recruit, solicit or induce, or attempt to
induce, any employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company; or (iii) solicit, divert,
reduce, take away, or attempt to divert, reduce or take away, the business or
patronage (with respect to products or services of the kind or type developed,
produced, marketed, furnished or sold by the Company) of any of the Company’s
clients, customers, or accounts, or prospective clients, customers or accounts,
that were contacted, solicited or served by you while employed by the Company.

(b) You acknowledge that the covenant in Section 9(a) has a unique, very
substantial and immeasurable value to the Company. You acknowledge and agree
that the products and services developed by the Company are or are intended to
be marketed and licensed to customers worldwide. You further acknowledge and
agree to the reasonableness of this covenant not to compete and the
reasonableness of the geographic area and duration of time which are a part of
said covenant. You also acknowledge and agree that this covenant will not
prevent you from becoming gainfully employed, or otherwise earning a livelihood
following termination of your Service with the Company.

10. Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to any shares of Common Stock that may be issued in settlement of
the RSUs until such shares of Common Stock have been issued to you upon
settlement of the RSUs. No adjustment shall be made for dividends,
distributions, or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 7(c) of the Plan.

11. The Company’s Rights. The existence of the RSUs shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

12. Restrictions on Issuance of Shares. The issuance of shares of Common Stock
upon settlement of the RSUs shall be subject to and in compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities. No shares of Common Stock may be issued

 

2



--------------------------------------------------------------------------------

hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Common Stock may then be listed. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary for the lawful issuance of
any shares subject to the RSUs shall relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
shall not have been obtained. As a condition to the settlement of the RSUs, the
Company may require you to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation, and
to make any representation or warranty with respect thereto as may be requested
by the Company.

13. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Administrator, care of the
Company for the attention of its Corporate Secretary at its principal executive
office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.

14. Entire Agreement. This Agreement, together with the relevant Notice, contain
the entire agreement between the parties with respect to the RSUs granted
hereunder. Any oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement with respect to the RSUs granted hereunder shall be void and
ineffective for all purposes.

15. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the RSUs
as determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by each of the parties hereto.

16. Section 409A. This Agreement and the RSUs granted hereunder are intended to
comply with, or otherwise be exempt from, Section 409A of the Code. This
Agreement and the RSUs shall be administered, interpreted and construed in a
manner consistent with such Code section. Should any provision of this Agreement
or the RSUs be found not to comply with, or otherwise be exempt from, the
provisions of Section 409A of the Code, it shall be modified and given effect,
in the sole discretion of the Administrator and without requiring your consent
(notwithstanding the provisions of Section 15 above), in such manner as the
Administrator determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code. Each amount payable
under this Agreement as a payment upon vesting of the RSUs is designated as a
separate identified payment for purposes of Section 409A of the Code.

17. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.

18. No Funding. This Agreement constitutes an unfunded and unsecured promise by
the Company to issue shares of Common Stock in the future in accordance with its
terms. You have the status of a general unsecured creditor of the Company as a
result of receiving the grant of RSUs. Nothing in this Agreement will be
construed to give you or any other person rights to any specific assets of the
Company.

19. Governing Law. The validity, construction, and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the district
which includes the city or town in which the Company’s principal executive
office is located, and you hereby agree and submit to the personal jurisdiction
and venue thereof.

 

3



--------------------------------------------------------------------------------

20. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

21. Electronic Delivery of Documents. By your signing the Notice, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the RSUs, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

{Glossary begins on next page}

 

4



--------------------------------------------------------------------------------

GLOSSARY

(a) “Administrator” means the Board of Directors of AuthenTec, Inc. or such
committee or committees appointed by the Board to administer the Plan.

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with AuthenTec, Inc.
(including but not limited to joint ventures, limited liability companies, and
partnerships). For this purpose, “control” means ownership of 50% or more of the
total combined voting power or value of all classes of stock or interests of the
entity.

(c) “Agreement” means this document, as amended from time to time, together with
the Plan which is incorporated herein by reference.

(d) “Change in Control” has the meaning provided in the Plan.

(e) “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other guidance promulgated thereunder.

(f) “Common Stock” means the common stock, $0.01 par value per share, of
AuthenTec, Inc.

(g) “Company” means AuthenTec, Inc. and its Affiliates, except where the context
otherwise requires.

(h) “Fair Market Value” has the meaning set forth in the Plan. The Plan
generally defines Fair Market Value to mean, in the Administrator’s discretion,
either the closing price or the average of the high and low sale price per share
of Common Stock on the relevant date, as reported on the NASDAQ Global Market.
If no public trading of the Common Stock occurs on the relevant date, the Fair
Market Value will be determined as of the next preceding date on which trading
of the Common Stock does occur.

(i) “Grant Date” means the effective date of a grant of RSUs made to you as set
forth in the relevant Notice.

(j) “Notice” means the statement, letter or other written notification provided
to you by the Company setting forth the terms of a grant of RSUs made to you.

(k) “Plan” means the AuthenTec, Inc. 2007 Stock Incentive Plan, as amended from
time to time.

(l) “RSU” means the Company’s commitment to issue one share of Common Stock at a
future date, subject to the terms of the Agreement and the Plan.

(m) “Service” means your employment or other service relationship with the
Company and its Affiliates. Your Service will be considered to have ceased with
the Company and its Affiliates if, immediately after a sale, merger, or other
corporate transaction, the trade, business, or entity with which you are
employed or otherwise have a service relationship is not AuthenTec, Inc. or an
Affiliate of AuthenTec, Inc.

(n) “You” or “Your” means the recipient of the RSUs as reflected on the
applicable Notice. Whenever the word “you” or “your” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the RSUs may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” shall be deemed
to include such person.

 

5